Citation Nr: 1435290	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-13 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for chronic histoplasmosis, mediastinal lymph node calcification.  

2.  Entitlement to service connection for coughing seizures.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982 and from August 1986 to December 1990.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran's claims were remanded by the Board in June 2012.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claims can be reached.  

During the pendency of this appeal, the Veteran submitted a letter from the Social Security Administration (SSA) dated in March 2010 which indicates that he was awarded SSA disability benefits effective August 2007.  No medical records or copies of any SSA disability decisions were included with the award letter.  As VA's duty to assist extends to obtaining SSA records where they may be relevant to the issue under consideration, remand is required to obtain the Veteran's SSA records if they are determined to be relevant.  Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  The service connection claims on appeal cannot be adjudicated until the relevant SSA records are obtained or it is determined that they do not exist.  If the Veteran does not know the basis for the grant of SSA disability benefits or does not respond to the request for information, SSA records must be sought.  

At the time of the June 2012 Board remand, an opinion was requested from a pulmonologist or other appropriate examiner to determine the etiology of the Veteran's claimed disabilities.  

A pulmonary consultation was obtained from a VA physician in August 2012.  The examiner failed to include an opinion as to whether the Veteran has chronic active histoplasmosis or a chronic disorder characterized by coughing seizures.  Instead, he concluded that there is chronic histoplasmosis with no indication as to whether this is an active disorder.  Moreover, it remains unclear whether there is a chronic disorder manifested by coughing seizures.  The examiner concluded that the Veteran had lung pathology that was more than likely due to histoplasmosis.  However, no opinion was proffered with regard to the etiology of the diagnosed histoplasmosis.  The examiner determined that the cough was likely secondary to histoplasmosis.  At that time, the examiner failed to review the claims file but later noted in a September 2012 addendum that review of the claims file did not change his opinion.

A compensation and pension examination was also obtained from a second VA physician a few days later in August 2012.  The examiner reviewed the claims file, conducted a physical examination of the Veteran, and determined that there was no evidence of active histoplasmosis but there was evidence of a chronic disorder manifested by coughing, namely reactive airway disease.  The examiner concluded that reactive airway disease was at least as likely as not due to active duty service, including working with metals and fumes.  No rationale was proffered to support the conclusion.  

A few weeks later in August 2012, the VA physician who ordered the pulmonary consultation reviewed the Veteran's VA medical records and pulmonology notes dated since 2004 but noted that she did not have access to the claims file.  Following a review of the available evidence, she indicated that there was a pulmonology consultation and a compensation and pension examination and that there were contradictions in the ultimate disposition between the two reports.  She noted that she was concerned about the conflict and would be happy to provide a reconciliation of the differences of opinion provided she could review the claims file including the service treatment reports.  No further information was obtained from this physician.  

Because there are conflicting medical opinions and a third physician indicated that the conflicting medical opinions were "concerning," the claims file should be returned to the physician who scheduled the pulmonary consultation in order for her to reconcile the conflicting opinions of the pulmonologist and the compensation and pension examiner.  If the physician is not available, a physician with similar expertise should provide the requested opinion.  

VA outpatient reports dated through September 2012 have been associated with the paper claims file and Virtual VA electronic claims file.  It is unclear whether there are any additional relevant treatment records.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any records identified by the Veteran should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any pertinent medical treatment since September 2012.  Thereafter, obtain any records identified by the Veteran.  

2.  Contact the Veteran and ask him to specify if his SSA disability benefits are based, in whole or in part, on respiratory disability.  If so, or if he does not know or does not respond, obtain any determinations rendered by the SSA and the medical records used to render those decisions. Make as many requests as are necessary to obtain the 
SSA records unless it is determined that the records sought do not exist or that further efforts to obtain the 
records would be futile.  If, after all procedurally appropriate actions to locate and secure the SSA records have been made and that further efforts to obtain the SSA records would be futile, make a formal finding to that effect.

3.  Thereafter, return the claims file to the VA physician who reviewed the compensation and pension examination report and the pulmonary consultation report and indicated that the opinions were conflicting.  Request that she render an opinion reconciling the two opinions.  If that physician is not available, a physician with similar expertise should be requested to reconcile the opinions.  If any examiner determines that another VA examination is necessary, the Veteran should be so scheduled.  The reviewing physician should specifically provide an opinion as to the following: 

a.  Does the Veteran have active chronic histoplasmosis and/or a chronic disorder characterized by coughing seizures?  Any and all opinions must include a complete rationale.

b.  Is chronic active histoplasmosis or any chronic or current pulmonary/respiratory disorder characterized by chronic coughing at least as likely as not (at least a 50 percent probability) of service onset or otherwise related thereto, to include exposure to fumes from painting in a confined space over a period of time in 1987?  The examiner must discuss and attempt to reconcile the conflicting opinions of record.  Any and all opinions must include a complete rationale.

4.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental 
statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

